PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/497,614
Filing Date: 26 Apr 2017
Appellant(s): UNGUREANU et al.



__________________
Floyd Trillis III (Reg. 72,431)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 7,186,431 B1) as evidenced by Daniells (Ref. U) and Oku et al. (Ref. V).
Regarding claim 1, 4 and 6, with respect to language solely recited in preamble recitations in the claim 1, when reading the preamble in the context of the entire claim, the recitation of “…of masking off-tastes in a comestible composition…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Silver discloses a method of adding a sweetening composition to foodstuff (comestible composition/comestible base) (‘431, col. 2, ln. 51-60; claim 1, claim 24).  Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).  With respect to claim 1, Silver disclose the sweetening composition may use intense sweeteners (‘431, col. 6, ln. 53-62). 
With respect to the limitation of “…about of 20-50 ppm of at least one of cellobiose and psicose…” in claim 1 and 6, Silver does not explicitly discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of components, cellobiose and psicose in the sweetening composition of Silver including a concentration of 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact    situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Regarding claim 2 and 3, Silver teaches ingredients including the sweetening agents can be added to the foodstuff in separate portions at different times (‘431, col. 2, ln. 58-60). 
Regarding claim 5 and 7, Silver discloses the sweetening composition comprising the psicose (‘431, col. 6, ln. 5) and the cellobiose (‘431, col. 6, ln. 18); wherein the sweetening composition meets the limitation of a flavor composition to provide sweetness in flavor notes. Silver discloses the sweetening composition comprising inulin, as a bulking agent (‘431, col. 5, ln. 14-45) (ancillary ingredient) is considered a functional ingredient in the sweetening composition.  Additionally, Silver discloses the sweetening composition comprising a combination monosaccharides and thereof including 
Regarding claim 8 and 12, with respect to language solely recited in preamble recitations in the claim, when reading the preamble in the context of the entire claim, the recitation of “…of reducing the off-notes of comestible products having reduced or no sugar content…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Silver discloses a method of adding a sweetening composition to foodstuff (comestible composition/comestible base) (‘431, col. 2, ln. 51-60; claim 1, claim 24).  Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).  
With respect to the limitation of “…about of 20-50 ppm of at least one of cellobiose and psicose…” in claim 8 and 12, Silver does not explicitly discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of components, cellobiose and psicose in the sweetening composition of Silver including a concentration of 20-50 ppm as suitable to a desired taste and sweetness level and other ingredients included in a formulation as matter of preference. Cellobiose and psicose are known for theirs sweet taste attributes and effective sweeteners as sugar substitutes in foodstuff as evidenced by Daniells and Oku et al, wherein sweeteners are common ingredients. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
With respect to claim 12, Silver discloses the foodstuff (composition) containing no high intensity sweetener (‘431, claim 1, 7, 24). Silver’s foodstuff containing no high intensity sweetener (‘431, claim 1, 7, 24) containing the sweetening composition comprising  the psicose (‘431, col. 6, ln. 5) and the cellobiose (‘431, col. 6, ln. 18) as cited, is as much a reduced sugar or no-sugar comestible product as Applicants’. 
Regarding claim 9 and 13, Silver discloses the foodstuff (comestible composition/comestible base) is yogurt (‘431, claim 24) and chocolate (cocoa) (‘431, col. 6, ln. 65-67). 
Regarding claim 10 and 14, Silver teaches the foodstuff comprising beverages (‘431, col. 7, ln. 2; claim 24). Sliver doses not explicitly discloses the beverages including coffee.  However coffee is well known beverage to be sweeten with a sweetening composition for a desired sweetness. It would have been obvious to one of ordinary skill in the art to be motivated to use known beverage, coffee as Silver’s beverage (comestible product) as a matter of personal preference. 
Regarding claim 11, Silver discloses the sweetening composition comprising the psicose (‘431, col. 6, ln. 5) and the cellobiose (‘431, col. 6, ln. 18); wherein the sweetening composition meets the limitation of a flavor composition to provide sweetness in flavor notes. Silver discloses the sweetening composition comprising inulin, as a bulking agent (‘431, col. 5, ln. 14-45) (ancillary ingredient) is 
Regarding claim 15 and 16, Silver discloses the foodstuff comprising yogurt (‘883, col. 6, ln. 40, claim 24). Silver does not explicitly disclose the yogurt is zero-fat yogurt. However, zero-fat yogurt are known and commercial available. It would have been obvious to one of ordinary skill in the art to add Silver’s sweetening composition to known, ready available zero-fat yogurt as a matter of preference to a customer for known health benefits of zero-fat foodstuff, absent a clear and convincing argument or evidence to the contrary.

(2) Response to Argument
Appellant’s arguments filed 02/26/2021 have been fully considered but they are not persuasive. 

Appellant asserts “…Applicant has found that off-tastes in food products can be masked by using 20-50 ppm of at least one of cellobiose or psicose.  On the other hand, Silver relates to anti-diarrhea sweetening compositions. (Column 1, lines 22-24.) In particular, Silver discloses that “[Inulin is added to the sweetening compositions in an amount preferably sufficient to reduce diarrhea which has been induced, at least in part, by consumption of the sweetening agent.” (Column 4, lines 48-51.)…” (Remarks, pg. 6-7). 

Appellant’s remarks have been considered, but not persuasive. First, it is noted the instant claim 6-7, and 12-16 are product claims which does not recite masking of off-tastes in food product; hence Appellant’s remarks to off-taste masking is not commensurate the scope of claim 6-7 and 12-16. Second, as noted in the Final Rejection office action, Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).   Silver does not explicitly discloses the 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

	It is noted Appellant has not provided “a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function”, for example in the instant specification as originally filed, under page 8, Example 17, demonstrates 60 ppm of psicose in orange juice, wherein 60 ppm is outside the claimed ranges, have conclusion terms of “…sweeter, improved mouthfeel…” are similar results to Examples 11, 12, 13, 14 with 50 ppm of psicose, which is within the upper range of the claimed range, having conclusion terms “…sweeter, improves mouthfeel…improved mouthfeel…”.  Based on these experimental data points in Examples 11, 12, 13, 14 and 17, there appears to be no “proper showing further establishes a coaction 
In other words, the working Examples in the specification as originally filed does not provide “…a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function…”; particularly, Example 17, demonstrates 60 ppm of psicose in orange juice, wherein 60 ppm is outside the claimed ranges, have conclusion terms of “…sweeter, improved mouthfeel…” are similar results to Examples 11, 12, 13, 14 with 50 ppm of psicose, which is within the upper range of the claimed range, having conclusion terms “…sweeter, improves mouthfeel…improved mouthfeel…”.

Appellant asserts “There is no disclosure or suggestion in Silver of using cellobiose or psicose in the claimed amounts to function as an off-taste masking agent. Rather, Silver uses cellobiose or psicose in amount sufficient to act as a sweetener. The amount of cellobiose or psicose necessary to impart a sweetening effect is significantly higher than the claimed amount of 20-50 ppm. In particular, experimental data in Appellant’s Specification (see page 7, line 7) shows that 4% cellobiose (equivalent to 40,000 ppm cellobiose) in water was not sweet.
There is no teaching, suggestion, or motivation in Silver to arrive at the claimed range of cellobiose or psicose. Moreover, because the claimed range would not impart any sweetness, Silver would lead one of ordinary skill in the art away from the claimed range, as Silver expressly discloses using cellobiose or psicose as sweeteners. (Column 5, line 63 to column 6, line 18.) “A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) …” (Remarks, pg. 8). 

Appellant’s remarks have been considered but not persuasive. First, Silver’s composition is to sweetening food product, however Appellant’s claimed composition have same sweeten effects as 
Lastly, with respect to language solely recited in preamble recitation, when reading the preamble in the context of the entire claim, the recitation of “…of masking off-tastes in a comestible composition…” in claim 1; or “…reducing off-notes of comesitible products…” in claim 8; is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Silver clearly teaches a method of adding a sweetening composition to foodstuff (comestible composition/comestible base) (‘431, col. 2, ln. 51-60; claim 1, claim 24).  Silver discloses the sweetening composition comprising psicose (‘431, col. 6, ln. 5) and cellobiose (‘431, col. 6, ln. 18).  Silver disclose the sweetening composition may use intense sweeteners (‘431, col. 6, ln. 53-62). With respect to the limitation of “…about of 20-50 ppm of at least one of cellobiose and psicose…” in claim 8 and 12, Silver does not explicitly discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the amount of components, cellobiose and psicose in the sweetening composition of Silver including a concentration of 20-50 ppm as suitable to a desired taste and sweetness level and other ingredients included in a formulation as matter of preference. Cellobiose and psicose are known for theirs sweet taste attributes and effective sweeteners as sugar substitutes in foodstuff as evidenced by Daniells and Oku et al, wherein sweeteners are common ingredients.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HONG T YOO/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                         
                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.